       Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 1 of 15 PageID #:322




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  SECURITIES AND EXCHANGE                       )
  COMMISSION,                                   )
                                                )
                Plaintiff,                      )
                                                )
         v.                                     )       Case No.:     1:11-cv-7152
                                                )       Hon. Judge Sara Ellis
  GREGORY WEBB and,                             )
  INFRAEGIS, INC.,                              )
                                                )
                Defendant.                      )


                       INFRAEGIS INC.’S RESPONSE AND
           OPPOSITION TO THE SEC’S MOTION FOR SUMMARY JUDGMENT

         Now comes the Defendant, InfrAegis Inc. (“InfrAegis”), by and through its counsel,

Stephen F. Hall, and respectfully submits its Response and Opposition to the SEC’s Motion for

Summary Judgment (“Motion”). In support thereof, InfrAegis states as follows:

  I.     Introduction

         The United States Securities and Exchange Commission (“SEC”) moves for summary

judgment on the premise that co-defendant Gregory Webb should be collaterally estopped from

re-litigating issues previously decided against him in connection with his criminal prosecution.

The SEC’s argument collapses like a house of cards though, when it attempts to explain how the

prior findings against Webb could possibly be imputed against InfrAegis in connection with this

civil proceeding, i.e., why InfrAegis should be summarily, categorically, and forever barred from

defending against claims that it never had a chance to litigate.

         Indeed, the SEC’s superficial analysis of Webb’s conviction and how it purportedly “also

establish[es] InfrAegis’ liability for securities fraud” (Mot. Brf., p. 9) fails to cite even a single
       Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 2 of 15 PageID #:323




decision within the Seventh Circuit whereby collateral estoppel principles have ever been applied

to preclude a party from defending claims (whether civil or criminal) based on issues previously

determined against an entirely separate party in an entirely separate criminal proceeding. This is

because no such instance exists in the Seventh Circuit. To the contrary, because InfrAegis was

afforded no opportunity to litigate the subject issues in connection with Webb’s criminal

prosecution, much less a “full and fair opportunity” commensurate with Seventh Circuit

precedent, the controlling standard requires that the SEC’s attempt to invoke estoppel against

InfrAegis be rejected.

 II.     Background

             a. Procedural History

         The SEC initiated this lawsuit with the filing of its Complaint on October 11, 2011. Dkt.

No. 1. Through its Complaint, the SEC alleged the following civil violations: Count I –

violations by Webb and InfrAegis of §§ 5(a) and (c) of the Securities Act; Count II – violations

by Webb and InfrAegis of § 17(a)(1) of the Securities Act; Count III – violations by Webb and

InfrAegis of §§ 17(a)(2) and (a)(3) of the Securities Act; Count IV – violation by Webb of §

10(b) of the Exchange Act; County V – violations by Webb and InfrAegis of § 10(b) of the

Exchange Act; and Count VI – control person liability for Webb based on § 20(a) of the

Exchange Act. Dkt. No. 1. All counts of the Complaint purport to seek injunctive relief, as well

as disgorgement of allegedly ill-gotten gains and civil penalties payable to the SEC pursuant to §

20(d) of the Securities Act and § 20(d) of the Exchange Act. Id.

         On December 20, 2011, the defendants appeared by counsel and filed their Answer to the

Complaint. Dkt. No. 11. In their Answer, the defendants generally availed themselves of

protection under the Fifth Amendment to the Constitution. On the same date, the parties



                                                 2
    Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 3 of 15 PageID #:324




appeared before Judge Joan H. Lefkow, who resolved to stay the case until February 23, 2012.

Dkt. No. 12. The case was subsequently stayed until June 28, 2018. Dtk. No. 63. By that date,

Defendant Webb’s criminal case (U.S. v. Webb, 14-cr-103 (N.D. Ill.)) had concluded with a

finding of guilt exclusively as against him, and an affirmation of that finding by the Court of

Appeals for the Seventh Circuit. See U.S. v. Webb, 727 Fed. Appx. 192 (7th Cir. 2018).

       When the aforementioned stay was lifted, undersigned counsel filed an appearance on

behalf of InfrAegis (Dkt. No. 68) and filed an Amended Answer to the Complaint. Dkt. No. 75.

The SEC then filed the instant Motion. Dkt. Nos. 76-78.

           b. InfrAegis Undisputedly had no Opportunity to Litigate the Subject Issues

       InfrAegis had no involvement in Webb’s criminal case. That is, the company was not

represented in connection with Webb’s criminal proceeding, and it had no way of otherwise

participating in the proceeding. Although the SEC’s brief lists some matters reflected in the

parties’ Joint Statement of Material Facts (“JS”), certain crucial others confirming the

impropriety of the SEC’s attempt to apply collateral estoppel and vicarious liability principles

against InfrAegis have been omitted. Principal among the undisputed material facts left out of

the SEC’s Motion are as follows:

       •   No finding was made in the criminal case suggesting vicariously liability on the part
           of InfrAegis for Webb’s actions;

       •   Webb was neither tried nor found guilty of or liable for any violations of the
           Securities Act or the Exchange Act (i.e., the civil claims now raised against
           InfrAegis);

       •   InfrAegis was neither tried nor found guilty of or liable for any violations of the
           Securities Act or the Exchange Act; and

       •   The only issue decided by the jury at Webb’s trial was his personal guilt for mail and
           wire fraud.




                                                 3
       Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 4 of 15 PageID #:325




JS, ⁋⁋ 32-35. Despite InfrAegis’ lack of representation and inability to participate in Webb’s

criminal trial, the SEC now asks this Court to summarily bar InfrAegis from contesting any

matters of liability or damages in this case. For the reasons stated below, this request must be

denied.

III.      Argument

          The SEC is requesting the Court to apply a novel rule of law as against InfrAegis, in

order to produce a result never before reached in this Circuit. That is, the SEC seeks to combine

principles of collateral estoppel and vicarious liability in the form of respondeat superior so as to

bar InfrAegis from defending claims it had no chance to litigate in connection with Webb’s

criminal proceeding. Neither concept is successful against InfrAegis, whether considered

independently or in combination. Indeed, no instance exists in the Seventh Circuit whereby such

principles have ever been combined and applied offensively, against either a civil or criminal

defendant, based on issues decided in a prior non-mutual criminal proceeding, i.e., the criminal

prosecution of a different party.

          Summary judgment is only appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see Celotex Corp v. Catrett, 477 U.S. 317, 322 – 23 (1986). “To determine

whether a genuine issue of fact exists, the Court must pierce the pleadings and assess the proof as

presented in depositions, answers to interrogatories, admissions, and the affidavits that are part of

the record.” Chicago Title Insurance Company v. Sinikovic, 125 F.Supp.3d 769, 775 (N.D. Ill.

2015); Fed. R. Civ. P. 56 & advisory committee’s notes. The moving party has the burden of

providing proper documentary evidence to show the absence of genuine issues of material




                                                  4
    Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 5 of 15 PageID #:326




fact. Celotex, 477 U.S. at 323 – 24. The Court must draw all reasonable inferences in favor of

the nonmovant. Bennington v. Caterpillar Inc., 275 F.3d 654, 658 (7th Cir. 2001).

       In addressing a motion for summary judgment, “the court may consider any material that

would be admissible or usable at trial.” Woods v. City of Chicago, 234 F.3d 979, 988 (7th Cir.

2000), citing Aguilera v. Cook County Police & Corrs. Merit Bd., 760 F.2d 844, 849 (7th Cir.

1985). A court may consider materials that are properly authenticated and otherwise admissible.

Id., citing 28 U.S.C. § 1746; Fed. R. Civ. P. 56(e). Conversely, and particularly noteworthy

where the SEC touts as professed “evidence” the conclusory allegation of its own Complaint that

InfrAegis (rather than Webb individually) “raised … funds from investors by falsely portraying

InfrAegis as a successful company that had both high-level connections in the homeland security

market and lucrative contracts for the sale of InfrAegis’ products” (Mot. Brf., p. 2), the contents

of indictments and pleadings comprise inadmissible hearsay and should not be considered in

evaluating motions for summary judgment. See In re Blech Securities Litig., 2003 WL 1610775

at *11 (S.D.N.Y. March 26, 2003) (“The statements contained in the amended complaint are

inadmissible hearsay, excluded by Rules 801, 802, and 803 of the Federal Rules of Evidence.

This document is not evidence of anything other than the existence of an accusation”); Stevenson

v. Hearst Consol. Publ’ns. Inc., 214 F.2d 902, 907 (2d. Cir. 1954); see also In re WorldCom, Inc.

Securities Litig., 2005 WL 375315, at *8-9 (S.D.N.Y. Feb. 17, 2005) (precluding introduction of

criminal indictments in civil securities trial as inadmissible hearsay); Ruffalo’s Truck. Serv. V.

Natl. Ben-Franklin Ins. Co., 243 F.2d 949, 953 (2d Dist. 1957).

       Here, the SEC has not put forward independent evidence gathered through discovery, but

rather relies on combined principles of collateral estoppel and respondeat superior to prove its

claims. For the reasons stated below, neither argument is supported by the facts and



                                                  5
    Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 6 of 15 PageID #:327




circumstances in this case. Similarly, the combination of the two, unsupported arguments does

not allow the SEC to prevail in its claim for summary judgment.

           a. There has Been no Finding of Vicarious Liability on the Part of InfrAegis for
              the Actions of Gregory Webb, and neither can this Court make such a
              finding on the Facts Presently Available

       The SEC’s argument essentially boils down to two erroneous contentions: 1) vicarious

liability can be determined as a matter of law; and 2) principles of collateral estoppel applying to

Webb should then carry through and be imputed to InfrAegis. Taking the former issue first,

vicarious liability in the form of respondeat superior does not and cannot apply here, where no

undisputed facts exist supporting such a finding.

       “Respondeat superior subjects a master to liability for the torts committed by his servants

while acting within the scope of their employment. A servant is traditionally defined as one

employed by another to perform services and whose physical conduct in performing the services

is controlled, or subject to a right of control, by the other.” William J. Seiter, Rule 10b-5 and

Vicarious Liability Based on Respondeat Superior, 69 Calif. L. Rev. 1513, 1516 (1981), citing

Restatement (Second) of Agency § 219 (1958); W. Prosser, The Law of Torts 460 (4th ed.

1971); Alonso v. Weiss, 98 F.Supp.3d 956, 971 (N.D. Ill. 2015) (“Under the doctrine of

respondeat superior, an employer can be liable for the torts of his employee when those torts are

committed within the scope of the employment…”). Thus, for the SEC to make even a

colorable claim for vicarious liability, it must first produce genuine evidence that Webb’s actions

underlying his mail and wire fraud convictions were committed within the scope of his InfrAegis

employment. To actually succeed on its instant Motion, the SEC would have to prove the

absence of any material fact issue in this regard – a showing which the SEC simply has not and

cannot make.



                                                  6
    Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 7 of 15 PageID #:328




       According to the Illinois Supreme Court, “[s]ummary judgment is generally inappropriate

when scope of employment is at issue.” Pyne v. Wimer, 543 N.E.2d 1304, 1308 (Ill.1989)

(citations omitted). Indeed, here the contested question whether Webb was acting within the

scope of an agency relationship in committing fraud is highly dubious, much less so clear as to

be undisputed. See Harrison v. Dean Witter Reynolds, Inc., 715 F.Supp. 1425, 1430 (N.D. Ill.

1989). When it comes to intentional wrongdoing, there is an especially high bar to meet in

demonstrating that an action falls within the scope of an agency relationship.

       In cases involving intentional wrongdoing, the scope of employment doctrine takes on an

abstract quality, since such wrongdoing can never truly be deemed within the scope of an

employee’s employment. If it were, then the employer’s liability would be direct, not vicarious.

See Restatement (Second) of Agency, § 212 & Comment a; cf. Pomer v. Deere & Co., 875 F.2d

1262, slip op. at 7 (7th Cir. 1989). In determining whether an employer is liable for the

intentional wrongdoing of an employee, the analysis becomes one of degree: just how related

must the wrongdoing be to the nature of the employee’s work before the wrongdoing itself falls

within the scope of the employment? Harrison, 715 F.Supp. at 1430.

       Rather than citing any facts tending to establish that Webb’s wrongdoing was carried out

while acting as an agent or servant of InfrAegis, and within the scope of his employment, the

SEC merely states as a legal conclusion that “Webb’s fraud is imputed to InfrAegis because

principals are liable for misrepresentations made by their agents… and corporations are liable for

false statements of their employees … .” (Mot. Brf., p. 10). This conclusory assertion

completely ignores the complex considerations which this Court must make in determining

whether Mr. Webb was in fact acting within the scope of employment when he made

misrepresentations to investors – a proposition which InfrAegis vehemently disputes. Contrary



                                                7
    Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 8 of 15 PageID #:329




to the SEC’s professed belief, and as noted by Judge Kendall in connection with Webb’s

criminal trial, InfrAegis was not a business organized for the purpose of committing fraud (Dkt.

No. 121, pp. 1512-13, United States v. Webb, 14 CR 103 (N.D. Ill.)), and it is an undisputed fact

that “[t]here was no finding in the criminal case that InfrAegis was vicariously liable for the

actions of Mr. Webb.” JS, ⁋ 32.

       Here, the SEC has asked the Court to make a series of inferences regarding alleged

vicarious liability based on conclusions and conjecture rather than any facts found in the record.

Not only does the applicable standard of review require that all reasonable inferences be drawn

in InfrAegis’ favor as the nonmovant, but the law is likewise settled that the Court “is not

required to draw every conceivable inference from the record” as the SEC requests. McCoy v.

Harrison, 341 F.3d 600, 604 (7th Cir. 2003). Because the SEC’s request for summary

judgement against InfrAegis on the vicarious liability theory is based solely on unsupported

conclusions, and where InfrAegis contests that Webb acted within the scope of his employment

in committing the subject acts, the instant Motion should be denied.

           b. Collateral Estoppel Principles do not Apply in the Instant Matter

       To succeed on a motion for summary judgment based on collateral estoppel (i.e., “issue

preclusion”) principles, the movant must show that:

       1) the issue sought to be precluded is identical to the one decided in the prior action; 2)
          the issue was actually litigated in the prior action; 3) the determination of the issue
          was essential to the final judgment in the prior action; and 4) the party against whom
          estoppel is invoked had a full and fair opportunity to litigate the issue in the prior
          action.

Universal Guar. Life Ins. Co. v. Coughlin, 481 F.3d 458, 463 (7th Cir. 2007); Havoco of

America, Ltd. v. Freeman, Atkins & Coleman, Ltd., 58 F.3d 303, 307 (7th Cir. 1995).




                                                 8
    Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 9 of 15 PageID #:330




       The Court will note that, despite the SEC’s attempt to expand the applicability of

collateral estoppel principles, the SEC’s argument why Webb’s criminal conviction should be

“imputed” to InfrAegis is but one, scant and superficial paragraph of the its Motion. The SEC

itself explicitly recognizes that “the doctrine [of collateral estoppel] typically applies only against

those who were parties to a previous judgment ….” (Mot. Brf., p. 9). Although a criminal

conviction may, under limited circumstances, be used offensively to preclude issues against a

criminal defendant in a separate civil proceeding (see S.E.C. v. Black, 2008 U.S. Dist. LEXIS

75812 (N.D. Ill. 2008, as cited by the SEC), the critical distinction here is that no court in the

Seventh Circuit has ever determined that issues decided during the criminal proceeding may later

be applied offensively against a different party defendant in a separate proceeding under any

circumstances. This is presumably because the very concept is diametrically opposed to

requisite element number four of the collateral estoppel analysis above, i.e., that the party against

whom estoppel is invoked had a full and fair opportunity to litigate the issue in the prior action.

       “Critical to the application of collateral estoppel is the guarantee that the party sought to

be estopped had the opportunity and the incentive to litigate the issue aggressively.” Appley v.

West, 832 F.2d 1021, 1026 (7th Cir. 1987), quoting Kunzelman v. Thompson, 799 F.2d 1172,

1177 (7th Cir. 1986). Simply put, it was impossible for InfrAegis to intervene or otherwise

participate meaningfully as a litigant in Webb’s criminal prosecution.

       As in every scenario where collateral estoppel principles are invoked, here the burden

falls on the SEC to show that each of the foregoing applicable requirements is satisfied. Havoco,

58 F.3d at 307. “This includes ‘establishing which issues were actually determined in [the

SEC’s] favor in the prior action.’” Appley, 832 F.2d at 1025, quoting Gildorn Savings

Association v. Commerce Savings Association, 804 F.2d 390, 393 (7th Cir. 1986). Whereas the



                                                  9
   Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 10 of 15 PageID #:331




SEC contends that collateral estoppel should preclude InfrAegis from litigating the instant action

based on a jury’s prior finding of criminal guilt against Webb, to the contrary it is undisputed

that InfrAegis was not a named party in Webb’s criminal trial, and that InfrAegis never had an

opportunity to litigate any alleged wrongdoing. There was no finding by the jury at Webb’s

criminal trial as to the liability or responsibility of InfrAegis as to Webb’s guilt. JS, ⁋⁋ 32-35.

InfrAegis has had no opportunity to litigate the issue of its role in the alleged scheme to commit

fraud or its liability under an agency theory. As such, precluding these issues from being

litigated in the present matter on the basis of collateral estoppel would be wholly improper.

       “If a court does not make specific findings, the party must introduce a record sufficient to

reveal the controlling facts and pinpoint the exact issues litigated in the prior action.” Black,

2008 U.S. Dist. LEXIS 75812 at *11-12, quoting PaineWebber, Inc. v. Ras, 767 F.Supp. 930,

932 (N.D. Ill. 1991). “The nonmoving party may oppose the motion by arguing that the moving

party has not met all elements of collateral estoppel.” Havoco, 58 F.3d at 307-08. “[I]f there is

doubt … collateral estoppel will not be applied.” Black, 2008 U.S. Dist. LEXIS 75812 at *12,

quoting PaineWebber, 767 F.Supp. at 932. Here, where the SEC does not and cannot sincerely

suggest that InfrAegis had any opportunity to participate in Webb’s criminal prosecution (much

less an opportunity “to litigate the issue[s] aggressively”), and where critical issues were not

previously determined (such as any finding tending to establish vicarious liability on the part of

InfrAegis), a substantial, logical gap exists precluding the application of collateral estoppel

principles against InfrAegis based on Webb’s mail and wire fraud convictions.

       The SEC posits that “Webb’s fraud is imputed to InfrAegis because principals are liable

for misrepresentations made by their agents” (Mot. Brf., p. 10), citing Sullivan v. Glenn, 782

F.3d 378, 381 (7th Cir. 2015) as professed support. But the Sullivan panel did not adopt any



                                                  10
   Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 11 of 15 PageID #:332




such bright line rule in its evaluation of the distinguishable facts at issue in that case. Sullivan

involved the question whether misrepresentations made by a debtor’s agent could be imputed to

the debtor so as to deny the debtor’s ability to discharge the debt in bankruptcy. Id. at 379. The

court held that such a misrepresentation by an agent should not result in denial of the discharge.

Specifically, the court held that “[p]roof that a debtor’s agent obtains money by fraud does not

justify the denial of a discharge to the debtor, unless it is accompanied by proof which

demonstrates or justifies an inference that the debtor knew or should have known of the fraud.”

Id. The court went on to state that the victim of the fraud was in as good of a position as the

debtor to detect the fraud. Id. The case has no application whatsoever in the instant matter.

       Likewise, for the SEC’s misleading proposition that “corporations are liable for false

statements of their employees” (Mot. Brf., p. 10), the SEC claims to find support in Makor Issues

& Rights, Ltd. v. Tellabs Inc., 513 F.3d 702, 708 (7th Cir. 2008). Similar to Sullivan however,

while the court in Makor did state that “[a] corporation is liable for statements by employees,”

the SEC conveniently neglects to address the paragraph immediately following and clarifying

that statement in the decision. That is, the Makor panel went on to underscore that “deliberate

wrongs by an employee are not imputed to his employer unless they are not only within the

scope of his employment but in an attempted furtherance of the employer’s goals.” Id.

       To reiterate, no prior factual determination has been made either that Webb’s conduct fell

within the scope of his employment or that it was undertaken in an attempted furtherance of

InfrAegis’ goals. These propositions were never considered let alone established during Webb’s

criminal trial, and they certainly have not been shown in connection with the instant matter. JS, ⁋

32 (“There was no finding in the criminal case that InfrAegis was vicariously liable for the

actions of Mr. Webb.”). Neither does the Motion present any evidence by which the SEC is able



                                                  11
   Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 12 of 15 PageID #:333




to bridge the gaping maw between conclusory allegation and undisputed fact as to InfrAegis’

purported vicarious liability. Lastly, InfrAegis was never afforded a chance to litigate these

allegations, which it categorically denies. For all of these reasons, the SEC’s attempt to preclude

litigation of the vicarious liability issue despite its inability to establish the requisite elements of

collateral estoppel should be rejected.

            c. The SEC is not Entitled to Summary Judgment of the Allegation that
               InfrAegis Violated Sections 5(a) and 5(c) of the Securities Act

        The SEC argues that it is entitled to summary judgment as to Count I of its Complaint

based on the undisputed fact that InfrAegis offered stock for sale and that “[n]either InfrAegis’

securities nor its securities offering were registered with the SEC. JS, ¶¶ 4, 5. It bears

underscoring as an initial matter with respect to Count I of the Complaint, that the SEC’s attempt

to hold InfrAegis summarily liable for the sale/offering of unregistered securities is wholly

independent of (and indeed a far cry from) the SEC’s conclusory allegations of “fraud.” In other

words, the failure to register is unequivocally not tantamount to fraud. It is a completely

different animal calling for completely different remedies under the Securities Act, and the SEC

does not suggest otherwise. Apart from this, moreover, InfrAegis’ alleged liability for failure to

register is anything but a foregone conclusion.

        The securities which InfrAegis offered were exempt from registration with the SEC

pursuant to the exemptions found in Regulation D. See 17 C.F.R. §§ 230.500 et. seq.

Specifically, InfrAegis offered its securities for sale to accredited investors pursuant to the

private placement memorandum drafted by its then-counsel. Those securities were exempt from

registration pursuant to § 506 of Regulation D. Application of Regulation D to the securities

offered by InfrAegis requires the resolution of material issues of fact. See Johnston v. Bumba,

746 F.Supp. 1263, 1273 (N.D. Ill. 1991) (issue of whether “an offering is public or private is a


                                                   12
   Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 13 of 15 PageID #:334




question of fact which must be resolved in light of the particular circumstances,”). Beyond the

issue of whether the offerings were public or private, the SEC has failed to establish that the

investors were anything but accredited or that InfrAegis otherwise failed to avail itself of the

exemption. InfrAegis maintains that it did in fact qualify for the exemption and that it is not

liable for the violations alleged in Count I.

       InfrAegis hired competent counsel charged with identifying and properly invoking an

exemption to the registration requirement. Exhibit A, Declaration of Bob Abbott, ¶¶ 5, 7-9.

InfrAegis subsequently became embroiled in a fee dispute resulting in the inability to obtain a

host of its file materials. Id., ¶ 6. In 2006, InfrAegis retained the firm of Much Shelist to create a

Private Placement Memorandum (“PPM”) which was compliant with securities regulations. Ex.

A, ¶¶ 9-10; Ex. A-3, pp. 2-5. Attorneys at Much Shelist did in fact create the PPM, which is the

same document that InfrAegis used to make its exempt offerings. The PPM included the

requisite language notifying the offerees that the security was not registered, and required them

to identify whether they were an accredited investor. Indeed, InfrAegis did everything it could to

ensure that it complied with the requirements of Regulation D and other statutes and regulations.

As such, there exists a genuine issue of material fact as to whether InfrAegis is liable for

violations as detailed in Count I of the Complaint. This Court must, therefore, deny the SEC’s

claim for summary judgment as to Count I.

           d. The SEC is not Entitled to any Relief as Against InfrAegis where there has
              been no Showing of Liability on the Part of InfrAegis

       As comprehensively addressed above, because no evidence has been presented

establishing liability on the part of InfrAegis, neither is the SEC entitled to summary judgment as

to any of its claims for relief against InfrAegis. Whereas the SEC contends that “the Court may

appropriately impose injunctive relief after awarding summary judgment premised on collateral


                                                 13
   Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 14 of 15 PageID #:335




estoppel” (Mot. Brf., p. 12), such relief conversely cannot be imposed where it would be

improper to preclude InfrAegis from fully and fairly defending this case for failure of the

requisite collateral estoppel analysis (including both the absence of any prior issues decided as

against InfrAegis and its inability to litigate in connection with Webb’s criminal prosecution).

As a threshold matter, the SEC’s concurrent request for the Court to impose civil penalties and

order disgorgement as against InfrAegis should likewise be denied outright because it wrongly

presumes an award of summary judgment as to InfrAegis’ alleged liability based on collateral

estoppel principles.

       Moreover, even if it were permissible to deem InfrAegis responsible for disgorgement as

a general matter at this stage (which it unequivocally is not), InfrAegis nevertheless could not be

barred from litigating the amount of said disgorgement. Whereas the SEC asserts that “the

Court should order InfrAegis to disgorge the $6,112,202 it received from the defrauded investors

in the five years preceding the filing of the SEC’s Complaint” (Mtn. Brf., p. 13), citing to

Paragraph 25 of the parties’ Joint Statement, the referenced paragraph instead states merely that

“During the period October 11, 2006 through October 11, 2011, investors paid InfrAegis

$6,116,202 to purchase InfrAegis securities.” (JS, ¶ 25). To the contrary, the parties have never

agreed either that InfrAegis defrauded investors, or that the $6,116,202 figure reflects any sort of

measure of alleged “ill-gotten gains.” Simply showing that InfrAegis accepted investments does

not beget a proper basis for disgorgement calculation, especially in the absence of any finding of

wrongdoing on the part of InfrAegis rather than Webb in his individual capacity.




                                                14
   Case: 1:11-cv-07152 Document #: 82 Filed: 11/19/18 Page 15 of 15 PageID #:336




IV.    Conclusion

       For all of the reasons addressed herein, InfrAegis respectfully requests that the SEC’s

motion be denied in its entirety.

       Respectfully submitted this 19th day of November, 2018.



                                              By:           /s/ Stephen F. Hall
                                                     Stephen F. Hall

                                                     One of the Attorneys for InfrAegis, Inc.


Stephen F. Hall
Law Office of Stephen F. Hall
53 West Jackson Boulevard,
Suite 1424
Chicago, Illinois 60604
312.858.4400/ stephen@sfhall.com




                                    CERTIFICATE OF SERVICE
        I, Stephen F. Hall, hereby certify that on November 19, 2018, I electronically filed the
foregoing Response and Opposition to the SEC’s Motion for Summary Judgment with the
Clerk of the United States Court for the Northern District of Illinois, Eastern Division, by using
the CM/ECF system. I certify that all participants in the case are registered CM/ECF users and
that service will be accomplished by the CM/ECF system.




                                                       /s/ Stephen F. Hall
                                                     Stephen F. Hall

                                                15
